On October 7, 1996, it was the sentence and judgment of this Court as follows: 1. The court finds the defendant guilty of Arson, a Felony, in violation of Section 45-6-103, MCA. 2. For the offense of Arson, a Felony, the defendant shall serve a period of twenty (20) years at the Montana State Prison in Deer Lodge, Montana. The defendant is not eligible for parole for twenty (20) years. 3. The defendant shall receive credit for 241 days previously served at the Gallatin County Detention Center from February 8,1996, through October 7, 1996, and shall receive credit at the Gallatin County Detention Center after October 7,1996, until his transportation to the Montana State Prison by the Gallatin Sheriff. 4. The Court finds the defendant guilty under Count 5 of the Partner or Family Member Assault, a Misdemeanor, in violation of Section 45-5-206, MCA. For the offense of Partner or Family Member Assault, the defendant shall serve six (6) months in the county jail, to be served concurrently with the sentence on Count 1. 5. The defendant is designated a persistent felony offender. The defendant is not sentenced to any additional time for being a persistent felony offender.
On February 20,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the modification that one half (1/2) of the defendant’s earnings from his prison salary be sent to Theresa Butcher in care of the Clerk of Court’s Office of Gallatin County.
The reason for the modification is because of the tremendous amount of financial loss that the defendant caused to the victim, Ms. Butcher.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Charles A. Johnson for representing himself in this matter.